Citation Nr: 1041020	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-09 843	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a cervical spine disability 
(characterized as cervical spine disease and cervical stenosis).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION


The Veteran had active service from July 1981 to September 1981 
and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  
The Board notes that it appears that the Veteran currently is 
residing within the jurisdiction of the RO in Oakland, 
California; that RO retains jurisdiction over this appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2010, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  

Unfortunately, as is explained below, the appeal is REMANDED 
again to the RO/AMC.  VA will notify the Veteran if further 
action is required on his part.


REMAND

The Veteran claims entitlement to service connection for cervical 
spine disease and spinal stenosis.  He claims that this 
disability is related to an injury sustained   during active duty 
for training at Schofield Barracks in January 1991.  

In January 2010, the Board remanded this claim in order to obtain 
a VA examination and opinion.  The VA examiner reviewed the 
claims file and examined the Veteran in April 2010.  The VA 
examiner diagnosed extensive degenerative disk disease of the 
cervical spine with spinal stenosis, status post multiple 
procedures.  The claims file was not available for the examiner's 
review in April 2010.   In June 2010, the examiner reviewed the 
claims file and provided a medical opinion.  The examiner noted 
that there was no evidence that the Veteran was assessed for a 
neck condition during service.  The VA examiner stated, " The 
medical records are extremely sparse and it seems somewhat likely 
that the medical records from the event are missing.  I cannot 
say for certain without conjecture, and as a result, I believe 
that I must say that he was not seen for a neck condition during 
the time in question."

The service treatment records in evidence do not specifically 
note treatment or complaints regarding the cervical spine.  The 
Veteran is competent to provide testimony concerning factual 
matters of which he has first-hand knowledge, such as 
experiencing neck pain during service.   Washington v. Nicholson, 
19 Vet. App. 362 (2005).  The Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).

There is credible evidence to support the Veteran's account of 
the incident during active duty for training and his report of 
neck pain during service in 1991.  A report of a VA examination, 
dated in July 1991, reflects that the Veteran reported neck pain.  
The Veteran reported that, while taking part in combat arms 
training in January 1991, he was flipped by his partner and 
landed on his right shoulder and back. 

 A July 2006 lay statement from a fellow service member noted 
that the Veteran complained of neck pain in 1991 and visited sick 
call for treatment.   

Once VA undertakes the effort to provide an examination in a 
service connection claim, it must provide an adequate one.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  Stefl 
v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board concludes that it is necessary to remand the claim to 
obtain an addendum from the VA examiner who saw the Veteran in 
April 2010.  This examiner should review the claims file again 
and provide an opinion as to whether a current cervical spine 
disorder is at least as likely as not related to an incident 
during active duty for training in 1991.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Contact the VA Medical Center in Palo 
Alto, California, and request that the VA 
examiner who conducted the Veteran's VA 
examination on April 20, 2010, provide 
another addendum to this examination report.  
The claims file must be provided to the 
examiner for review.  This VA examiner 
should provide an addendum in which he opines 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that a current cervical spine disorder is 
related to active service, including an 
incident in which the Veteran was flipped on 
his right shoulder and his back in January 
1991.  The examiner should be advised that 
the Veteran's statements regarding the 
January 1991 incident are considered credible 
evidence that this incident occurred.  A 
complete rationale should be provided for any 
opinion(s) expressed.

2.  If, and only, if, the VA examiner who 
conducted the Veteran's VA examination 
on April 20, 2010, is not available, then 
schedule the Veteran for a new VA examination 
to address the nature etiology of his 
cervical spine disability.  The claims file 
must be provided to the examiner(s) for 
review.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) is 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that a current cervical spine 
disorder is related to active service, 
including an incident in which the Veteran 
was flipped on his right shoulder and his 
back in January 1991.  The examiner should be 
advised that the Veteran's statements 
regarding the January 1991 incident are 
considered credible.  A complete rationale 
should be provided for any opinion(s) 
expressed.

3.   Thereafter, readjudicate the Veteran's 
claim of service connection for a cervical 
spine disability (characterized as cervical 
spine disease and cervical stenosis).  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and should have an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

